PER CURIAM.
Plaintiffs appeal from an order dismissing their amended complaint for failure to state a cause of action. The original complaint was found defective for failure to allege a legal deputy imposed upon the County and a violation of that duty. The amended complaint was dismissed on the same ground and plaintiffs declined to plead further. Thereupon, final judgment was entered.
Whether a complaint states a cause of action must be determined from the allegations of the complaint itself. Geer v. Bennett, 237 So.2d 311 (Fla. 4th DCA 1970). It appears from a reading of the complaint that plaintiffs would not be entitled to recovery if they proved each and every allegation of the complaint. Therefore, the complaint was properly dismissed. See Rice v. White, 147 So.2d 204 (Fla. 1st DCA 1962). Cf. Wong v. City of Miami, 237 So.2d 132 (Fla.1970).
Affirmed.